Mr. JUSTICE STOUDER delivered the opinion of the court: This appeal is from the judgment of the circuit court of Tazewell County granting the motion of defendant, Kenneth Ausmus, to dismiss the complaint of the Village of Morton for driving while intoxicated. Appellant, Village of Morton, has fully perfected its appeal and compliéd with all the rules of court. Appellee has not filed a brief in this court pursuant to the requirements of Supreme Court Rule 341 (Ill. Rev. Stat. 1973, ch. 110A, par. 341). The rule is well established that a judgment may be reversed where appellee has filed no. brief in the reviewing court contradicting statements in appellant’s brief which indicate the judgment was erroneous. Aarrow Ambulance v. Davis, 16 Ill.App.3d 318, 306 N.E.2d 363; Village of Seaton v. Carlson, 1 Ill.App.3d 759, 274 N.E.2d 662; 2 Ill.L.&Pr. Appeal and Error § 560 (1953). For the foregoing reasons the judgment of the circuit court of Tazewell County is reversed. Judgment reversed. STENGEL and BARRY, JJ., concur.